Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 1 of 29 PageID #: 759



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 AMANDA MEO, on behalf of herself and all
 others similarly situated,

                                    Plaintiff,

              - against -                                             MEMORANDUM
                                                                       AND ORDER

                                                                    CV 18-6360 (JMA) (AKT)
 LANE BRYANT, INC.,

                                    Defendant.

 ---------------------------------------------------------------X

 A. KATHLEEN TOMLINSON, Magistrate Judge:

 I.      PRELIMINARY STATEMENT

         Plaintiff Amanda Meo (“Plaintiff”) commenced this action on behalf of herself and all

 others similarly situated against her employer, Lane Bryant, Inc. (“Defendant”), asserting claims

 under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and the New York

 Labor Law (“NYLL”). See Complaint (“Compl.”) [DE 1] ¶ 1. Specifically, Plaintiff alleges that

 Defendant willfully violated the FLSA and NYLL by: (1) failing to pay non-exempt hourly

 Store Managers (“SMs”) for overtime hours worked; (2) failing to credit and compensate SMs

 for hours worked “off-the-clock”; and (3) otherwise failing to pay SMs for non-overtime hours

 worked. Id. at ¶¶ 2-5. Plaintiff also alleges that Defendant failed to accurately log hours worked

 or to provide SMs with accurate wage statements in violation of the NYLL. Id. at ¶ 5.

         Plaintiff has now moved to certify this litigation as a collective action under the FLSA.

 See Plaintiff’s Motion to Certify FLSA Collective Action (“Pl.’s Mot.”) [DE 12]. Plaintiff seeks

 an order: (1) conditionally certifying the collective action; (2) requiring Defendant to furnish the
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 2 of 29 PageID #: 760



 names and contact information for all hourly SMs employed by Defendant since November 8,

 2015; and (3) requiring Defendant to post and Plaintiff to circulate a Notice of Pendency

 (“Notice”) and Consent to Join form (“Consent”) to all SMs. See id. at 1.

        Based on the Court’s review of the parties’ submissions, the applicable law, and the

 reasons set forth in this Memorandum and Order, Plaintiff’s Motion is GRANTED, subject to the

 limitations and directives set by the Court.

 II.    BACKGROUND

        A.      Procedural History

        Plaintiff commenced this putative collective/class action by filing her Complaint on

 November 8, 2018, asserting four causes of action under the FLSA and the NYLL. See

 generally Compl. Defendant filed its Answer on December 18, 2018, denying any unlawful

 employment practices. See Defendant’s Answer (“Ans.”) [DE 9].

        Plaintiff filed the instant motion on January 25, 2019. See generally Pl.’s Mot. On

 January 20, 2019, Defendant filed a joint letter asking the Court to approve an agreed-upon

 schedule for Defendant’s opposition and Plaintiff’s reply. See DE 13. On January 31, 2019,

 Judge Azrack referred Plaintiff’s Motion to this Court for decision. See January 31, 2019

 Electronic Order. Although Plaintiff submitted the instant motion as a letter motion, the Court

 “so ordered” the parties’ proposed briefing schedule on February 1, 2019. See Scheduling Order

 [DE 14]. The motion was fully briefed on February 28, 2019. See Defendant’s Memorandum

 of Law in Opposition to Pl.s’ Mot. (“Def.’s Opp’n”) [DE 19]; Plaintiff’s Reply in Support of

 Pl.’s Mot. (“Pl.’s Reply”) [DE 21].1




        1
          The Court notes that on February 27, 2019, Plaintiff filed an application, with
 Defendant’s consent, seeking leave to file a reply brief of up to 12 pages. See Plaintiff’s Motion


                                                 2
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 3 of 29 PageID #: 761



          Defendant filed a letter motion on March 11, 2019 seeking an evidentiary hearing on

 Plaintiff’s motion, arguing that a hearing should be held since Plaintiff’s submissions contain

 “glaring falsehoods that go directly to the primary conditional certification issue of whether

 Plaintiff has proven that she is similarly situated to the class of store managers that she seeks to

 represent.” DE 25 at 1. On April 15, 2019, the Court denied Defendant’s application as

 “unwarranted and premature,” noting that: (1) Plaintiff is not required to “prove” an actual

 FLSA violation at this juncture; (2) courts in this Circuit regularly rely on evidence such as

 declarations submitted by a plaintiff to determine whether the standard for certification of the

 collective is satisfied; and (3) “[t]he Court does not weigh the merits of the plaintiff[’s]

 underlying claims, resolve factual disputes, or evaluate credibility at this stage.” DE 34.

 Plaintiff filed supplemental authority in support of the instant motion on August 20, 2019. See

 DE 45.

          B.     Plaintiff’s Allegations in the Complaint

          Lane Bryant is a “widely recognized brand name in plus-size fashion” which operates

 “specialty retail and outlet stores and ecommerce operations.” Compl. ¶ 12. Plaintiff worked as

 a non-exempt, hourly SM for Lane Bryant from approximately 2015 to October 2016 at two

 store locations in Bayshore, New York. Id. ¶ 8. According to Plaintiff, she and other similarly

 situated SMs were normally scheduled to work up to 40 hours per week, but were required to

 clock out and continue working “off-the-clock” when they were about to exceed 40 hours in a

 workweek. Id. ¶ 24. Plaintiff also alleges that she and other similarly situated SMs were

 required to work additional “off-the-clock” hours performing customer service, stocking, and

 cleaning the store, among other things. Id. Based on Lane Bryant’ policies and procedures,



 [DE 17]. The Court granted Plaintiff’s application the next day. See February 28, 2019


                                                   3
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 4 of 29 PageID #: 762



 Plaintiff states that she was required to participate in conference calls while at home as well as

 receive calls outside of store hours. Id. ¶ 25. Further, Plaintiff and other SMs were required to

 “clock out” for their meal break, but were not completely relieved of duty during that

 uncompensated period, resulting in more “off-the-clock” work. Id. ¶ 26. Lane Bryant did not

 record all the hours worked by Plaintiff and the other SMs and, as a result, failed to pay overtime

 in violation of the FLSA and NYLL. Id. ¶ 27. Plaintiff maintains that while Defendant may have

 occasionally paid her and other SMs for “some” overtime hours worked, Defendant failed to pay

 for “all” overtime hours worked, including hours worked “off-the-clock.” Id. ¶ 41.

         Plaintiff alleges that during workweeks in which she worked at least five shifts, she

 worked at least five “off-the-clock” overtime hours without pay.” Id. ¶ 29. During workweeks

 in which Plaintiff worked less than five shifts, she asserts that she worked at least three to five

 “off-the-clock,” non-overtime hours without pay. Id. ¶ 30. Plaintiff also claims that Defendant

 failed to provide accurate wage statements – instead issuing paystubs that regularly lacked

 accurate numbers of overtime and non-overtime hours worked. See id. ¶¶ 34-36.

         For purposes of the FLSA, Plaintiff proposes the following Collective:

         All non-exempt hourly Store Managers employed by Lane Bryant at any retail
         store location throughout the United States, however variously titled, on or after
         November 8, 2015, who have not been paid for all overtime hours worked.

 Id. ¶ 22. The proposed Class is defined as follows:

         All non-exempt hourly Store Managers employed by Lane Bryant at any retail
         store location throughout New York, however variously titled, on or after the date
         Defendant reclassified Store Managers to non-exempt hourly status in about 2015,
         who have not been paid for all overtime hours worked

 Id. ¶ 23.




 Electronic Order.

                                                   4
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 5 of 29 PageID #: 763



        Plaintiff alleges that she and the proposed FLSA collective (1) all perform or performed

 “similar duties of Store Manager at [Defendant’s] stores throughout the country, id. ¶ 48; (2)

 were all compensated on an hourly basis, id. ¶ 49; and (3) were subject to the “same employment

 policies, procedures, and practices, as centrally disseminated by Defendant,” including willfully

 failing to pay SMs overtime wages and to record all hours worked, id. ¶ 50.

        C.      Motion for Conditional Certification

                1.      Plaintiff’s Motion

        In support of her motion for conditional certification, Plaintiff submits her own

 declaration as well as declarations from eight potential opt-in plaintiffs who worked in 38 of

 Defendant’s stores across eight different states. The SMs are Allison Smith, Debra Devlin,

 Diana Kodhler, Ivory Davis, Jennifer Seymour, Monicajo Marchand, Sheena Clark, and Susan

 McCreery (the “Potential Opt-ins”). See Pl.’s Mot., Ex. B, Declaration of Amanda Meo (“Meo

 Decl.”); Ex. C, Declaration of Allison Smith (“Smith Decl.”); Ex. D, Declaration of Debra

 Devlin (“Devlin Decl.”); Ex. E, Declaration of Diana Koehler (“Koehler Decl.”); Ex. F,

 Declaration of Ivory Davis (“Davis Decl.”); Ex. G, Declaration of Jennifer Seymour (“Seymour

 Decl.”); Ex. H, Declaration of Monicajo Marchand (“Marchand Decl.”); Ex. I, Declaration of

 Sheena Clark (“Clark Decl.”); Ex. J, Declaration of Susan McCreery (“McCreery Decl.”). The

 declarations submitted by Plaintiff and the Potential Opt-Ins state the following:

             1. SMs “consistently work off-the-clock hours without overtime pay.” See Pl.’s

                Mot. at 1 (citing Meo Decl. ¶¶ 6-11; Smith Decl. ¶¶ 7-14; Devlin Decl. ¶¶ 7-13;

                Koehler Decl. ¶¶ 7-13; Davis Decl. ¶¶5-13; Seymour Decl. ¶¶ 5-12; Marchand

                Decl. ¶¶ 5-12; Clark Decl. ¶¶ 4-11; McCreery Decl. ¶¶ 6-13).




                                                  5
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 6 of 29 PageID #: 764



            2. SMs’ “off-the-clock overtime work include[s] in-store duties – assisting

                customers, stocking, and cleaning – and post-shift work – scheduling, conference

                calls, responding to store associates, and passing out pamphlets to businesses.”

                Id. (citing Compl. ¶¶ 24-26; Meo Decl. ¶¶ 10-11; Smith Decl. ¶ 8; Devlin Decl.

                ¶¶ 7-8; Koehler Decl. ¶¶ 7-8; Davis Decl. ¶¶ 5-7; Seymour Decl. ¶¶ 5-6;

                Marshand Decl. ¶ 9; Clark Decl. ¶ 6; McCreery Decl. ¶¶ 6-7.

            3. SMs work unpaid hours because of workplace pressures and limits on labor costs,

                consistent with Defendant’s policies. See Compl. ¶ 43; Meo Decl. ¶¶ 7-9; Smith

                Decl. ¶¶ 11-14; Devlin Decl. ¶¶ 9-12; Koehler Decl. ¶¶ 11-13; Davis Decl. ¶¶ 10-

                13; Seymour Decl. ¶¶ 5, 9-12; Marchand Decl. ¶¶ 5-6, 10-12; Clark Decl. ¶¶ 4, 9-

                11; McCreery Decl. ¶¶ 6, 10-13.

            4. Plaintiff and the Potential Opt-ins worked in Defendant’s stores in New York,

                Illinois, Iowa, Tennessee, Nevada, Connecticut, California, and Ohio and

                personally know and name over 23 co-workers whom they witnessed working

                over 40 hours per week and with whom they discussed not receiving overtime pay

                at Defendant’s stores in New York, Iowa, Tennessee, Nevada, Idaho, Kansas,

                Rhode Island, California, Ohio, and Pennsylvania. See Meo Decl. ¶¶ 1,13 [sic];

                Smith Decl. ¶¶1,15; Devlin Decl. ¶ 1,14; Koehler Decl. ¶¶ 1, 14; Davis Decl.

                ¶¶ 1,14; Seymour Decl. ¶¶ 1,13; Marchand Decl. ¶¶ 2,13; Clark Decl. ¶¶ 1,12;

                McCreery Decl. ¶¶1,14.

        With respect to the role of SMs at Defendant’s various store locations, Plaintiff submits

 job postings for SM positions across the country, all of which Plaintiff asserts demonstrate that




                                                  6
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 7 of 29 PageID #: 765



 the duties and responsibilities of SMs do not vary to any significant degree from store to store.

 See Pl.’s Mot., Ex. M (“Assorted Lane Bryant SM Job Postings”).

         Generally, Plaintiff argues that SMs are so similarly situated as to warrant conditional

 certification because all SMs: (1) have common job requirements, job duties, and work-place

 pressures and (2) were subjected to a common plan through a widespread de facto company

 policy that required SMs to work unpaid overtime hours. Pl.’s Mot. at 3.

                 2.      Defendant’s Opposition

         Defendant opposes Plaintiff’s motion, arguing that the declarations submitted by Plaintiff

 “are objectively unreliable and demonstrably false.” See generally Def.’s Opp’n. Defendant

 maintains that the declarations are so “facially inaccurate” that the Court should “disregard them

 outright or, in the alternative, afford them de minimus probative weight.” Id. at 5 (emphasis in

 original). According to the Defendant, SMs are permitted to work overtime when necessary but

 are encouraged to distribute work so that they only work an average of 37.5 hours per week. Id.

 at 2. Defendant asserts that it employs an “explicit and aggressively-enforced timekeeping

 policy, which emphasizes that employees must report and Lane Bryant will pay all time worked.”

 Id. at 3 (emphasis in original).

         Although Defendant recognizes that the Court does not resolve factual disputes or make

 credibility determinations at this stage, Defendant nevertheless maintains that if the Court

 permits issuance of notice, it would do so “based upon objectively inaccurate evidence [which]

 would be manifestly unjust and render conditional certification a per se right, even where it is

 premised on conclusively false assertions.” Id. (emphasis in original). Turning a phrase from

 some well-known FLSA decisions on conditional certification, Defendant argues that while the

 standard for conditional certification is lenient, it is not non-existent. Id. at 6 (citing Garriga v.




                                                    7
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 8 of 29 PageID #: 766



 Blonder Builders Inc., 17-cv-497, 2018 WL 4861394, at *3 (E.D.N.Y. Sept. 28, 2018)). The

 Court must, Defendant asserts, exercise its “gatekeeping role” to ensure that the motion for

 conditional certification is “based upon fact rather than fiction.” Def.’s Opp’n at 6.

        Defendant claims that the inaccurate statements contained in Plaintiff’s declarations “fall

 into three categories: (1) incorrect claims that [SMs] were not permitted to report all time

 worked; (2) false claims that overtime was rarely if ever approved or paid; and (3) incorrect

 claims that others had – and reported – similar experiences.” Id. at 8. In support of its position,

 Defendant submits timekeeping and payroll records for the period running from October 2015 to

 October 2018 which purport to show that Plaintiff, the Potential Opt-ins, and other named SMs

 were paid for recorded overtime hours worked. See Declaration of Sean P. Lynch, Esq. in

 Opposition to Pl.’s Mot. (“Lynch Decl.”), Ex. A (Declaration of Heather Hilton) (“Hilton Decl.”)

 [DE 20] ¶ 17. Defendant also addresses fifteen SMs named in Plaintiff’s submissions whom

 Plaintiff characterized as similarly situated. Def.’s Opp’n 10. First, Defendant submits sworn

 declarations for five of those SMs – Lori Foster, Elizabeth Wagner, Candy Fall, Amy Sampert,

 and Anita Gargano. 2 Each declarant refutes that she worked “off-the-clock” hours or made any

 representation that a no-overtime policy existed at Defendant’s stores. Id. (citing Lynch Decl.,

 Ex. G (“Foster Decl”) ¶ 10; Lynch Decl., Ex. M (“Wagner Decl.”) ¶¶ 8-9; Lynch Decl., Ex. N

 (“Gargano Decl.”) ¶¶ 3-5; Lynch Decl., Ex. Q (“Fall Decl.”) ¶¶ 12-16; Lynch Decl., Ex. P.

 (“Sampert Decl.”) ¶¶ 9-12). Next, Defendant points out that four of the purportedly similarly

 situated SMs named in Plaintiff’s submissions – Anne Vaugh, Nicole Homes, Kelly Chimera,

 and Jill Thomas – left their employment with Defendant prior to the proposed period of coverage

 and at least one, Lori Foster, has worked on a reduced schedule as a medical accommodation for



        2
            These declarations are all annexed to the Lynch Declaration.


                                                  8
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 9 of 29 PageID #: 767



 over five years. Def.’s Opp’n at 10. Finally, Defendant offers payroll data for the remaining

 SMs, which shows reporting and payment of overtime during the relevant period. Id. As a

 result, Defendant argues that the Court should either disregard or give no weight to the

 declarations and deny conditional certification. Id. at 8.

         Alternatively, Defendant argues that even if Plaintiff’s and the Potential Opt-ins’

 declarations are accepted, Plaintiff still fails to establish that the SMs are similarly situated

 because the evidence confirms that liability must be determined on an individual basis for each

 store since – at best – Plaintiff has shown that overtime practices vary widely from store to store.

 Id. at 11-14. Defendant submits counter-declarations in which other SMs attest to Defendant’s

 “express written policy regarding overtime and prohibiting off-the-clock-work,” to which they

 claim they consistently adhered. Id. Defendant asserts that Plaintiff and the Potential Opt-ins

 must have “encountered something that led them to personally refrain from reporting overtime

 while other [SMs] consistently adhered to [Defendant’s] express written policy . . . [and] [t]his

 discrepancy precludes any finding that a common unlawful policy or plan may encompass the

 entire putative collective.” Id. at 11.

         Lastly, Defendant argues that although certification is improper, should the Court decide

 to conditionally certify a collective, it must limit the certification to claims arising from SMs in

 New York because this Court lacks personal jurisdiction over claims by any non-resident opt-in

 plaintiff. See Id. at 14-17. Because the FLSA does not “specifically provide for national service

 of process,” Defendant contends that the Court must apply the forum state’s personal jurisdiction

 rules. Id. at 14. According to Defendant, the Court has specific jurisdiction only over the claims

 arising from work performed by SMs in New York stores since Defendant is a Delaware

 corporation with a principal place of business in Ohio. Id. at 15.




                                                    9
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 10 of 29 PageID #: 768



                 3.      Plaintiff’s Reply

         Plaintiff vigorously argues that Defendant’s merit-based arguments are premature at the

  pre-discovery stage and that Plaintiff has met her low burden for conditional certification.

  See generally Pl.’s Reply. Plaintiff maintains that her submissions exceed the “modest factual

  showing” necessary for conditional certification, id. at 1 (citing Zaldivar v. JMJ Caterers, Inc.,

  166 F. Supp. 3d 310, 317 (E.D.N.Y. 2016)) and asserts that her declaration and the declarations

  of the Potential Opt-ins contain detailed, credible statements that SMs work “off-the-clock” due

  to workplace and labor-cost pressures, id. at 7. Plaintiff emphasizes that she and the Potential

  Opt-ins’ declarations identify at least 18 other putative class members subjected to Defendant’s

  no-overtime policy. Id. at 8. Plaintiff advances the position that Defendant’s counter-

  declarations should not be credited because, “[c]ourts refuse to weigh evidence in a defendant’s

  employee-declarations at the conditional certification stage.” Id. at 2.

         Plaintiff also argues that the payroll data and counter-declarations submitted by

  Defendant showing that some overtime was paid to SMs do not preclude certification. Id. at 5.

  According to Plaintiff, she only needs to show a “wide-spread de facto company policy” which

  resulted in some unpaid overtime at this pre-certification stage. Id. at 4 (citing Bijoux v.

  Amerigroup N.Y., LLC (“Bijoux I”), No. Civ. 3891, 2015 WL 4505835, at *6, *9 (E.D.N.Y. July

  23, 2015), adopted by (“Bijoux II”) 2015 WL 5444944 (E.D.N.Y. Sept. 15, 2015)).

         With respect to the Defendant’s position concerning the Court’s lack of jurisdiction over

  non-resident SMs’ claims, Plaintiff argues that the Court does have jurisdiction over Defendant

  for the pertinent claims because “Congress intended for nationwide FLSA collective actions.”

  See Id. at 8-10.




                                                   10
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 11 of 29 PageID #: 769



  III.   LEGAL STANDARD

         The FLSA provides in pertinent part:

                 Any employer who violates the provisions of section 206 or
                 section 207 of this title shall be liable to the employee or
                 employees affected in the amount of their unpaid minimum wages,
                 or their unpaid overtime compensation, as the case may be, and in
                 an additional equal amount as liquidated damages. . . . An action to
                 recover . . . may be maintained against any employer (including a
                 public agency) in any Federal or State court of competent
                 jurisdiction by any one or more employees for and in behalf of
                 himself or themselves and other employees similarly situated. No
                 employee shall be a party plaintiff to any such action unless he
                 gives his consent in writing to become such a party and such
                 consent is filed in the court in which such action is brought.

  29 U.S.C. § 216(b). Section 216(b) provides an employee with a private right of action to

  recover overtime compensation and/or minimum wages. Id.; Brown v. AvalonBay Communities,

  Inc., No. CV 17-6897, 2019 WL 1507901, at *8 (E.D.N.Y. Mar. 29, 2019); Moore v. Eagle

  Sanitation, Inc., 276 F.R.D. 54, 57 (E.D.N.Y. 2011); Bifulco v. Mort. Zone, Inc., 262 F.R.D. 209,

  212 (E.D.N.Y. 2009); Gjurovich v. Emmanuel’s Marketplace, Inc., 282 F. Supp. 2d 101, 103

  (S.D.N.Y. 2003). “Although the FLSA does not contain a class certification requirement, such

  orders are often referred to in terms of ‘certifying a class.’” Bifulco, 262 F.R.D. at 212 (citations

  omitted).

         Courts within the Second Circuit generally apply a two-step analysis to determine

  whether an action should be certified as an FLSA collective action. See Myers v. Hertz Corp.,

  624 F.3d 537, 544-45 (2d Cir. 2010) (noting that district courts within this Circuit have

  “coalesced around a two-step method” for analyzing collective action certification); Alvarez v.

  IBM, 839 F. Supp. 2d 580, 583 (E.D.N.Y. 2012) (recognizing that “[c]ertification of a collective

  action class is analyzed through a two step approach”); Bijoux I, 2015 WL 4505835, at *2;




                                                   11
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 12 of 29 PageID #: 770



  Amador v. Morgan Stanley & Co., LLC, No. 11 Civ. 4326, 2013 WL 494020, at *2 (S.D.N.Y.

  Feb. 7, 2013).

         “First, the court makes ‘an initial determination to send notice to potential opt-in

  plaintiffs who may be ‘similarly situated’ to the named plaintiffs with respect to whether a FLSA

  violation has occurred.’” McGlone v. Contract Callers, Inc., 867 F. Supp. 2d 438, 442

  (S.D.N.Y. 2012) (citing Myers, 624 F.3d at 555); Rodolico v. Unisys Corp., 199 F.R.D. 468, 480

  (E.D.N.Y. 2001). If the court determines that they are, then it “conditionally certifies the class

  and orders notice to potential class members, who are given the opportunity to opt in.”

  McGlone, 867 F. Supp. 2d at 442 (citation omitted); see also 29 U.S.C. § 216(b). The second

  step, which typically occurs after the completion of discovery, requires the court to make factual

  findings regarding whether the plaintiffs and putative class members are actually similarly

  situated. McGlone, 867 F. Supp. 2d at 442; Rosario v. Valentine Ave. Disc. Store, Co., 828 F.

  Supp. 2d 508, 514 (E.D.N.Y. 2011); Bifulco, 262 F.R.D. at 212. “At that juncture, the court

  examines the evidentiary record to determine whether the ‘opt-in’ plaintiffs are, in fact, similarly

  situated to the named plaintiff.” Bifulco, 262 F.R.D. at 212 (citation omitted).

         The instant motion concerns only the first step: whether the Plaintiff and proposed opt-in

  members are “similarly situated” such that conditional certification should be granted. At this

  stage, “the evidentiary standard is lenient,” Rubery, 569 F. Supp. 2d at 336, and Plaintiffs need

  only make “a modest factual showing” that she and potential plaintiffs “together were victims of

  a common policy or plan that violated the law.” Myers, 624 F.3d at 555 (quoting Hoffmann v.

  Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997)); Sobczak v. AWL Indus., Inc., 540 F. Supp.

  2d 354, 362 (E.D.N.Y. 2007) (noting that at the initial certification stage, courts do not require

  proof of an actual FLSA violation, “but rather that a ‘factual nexus’ exists between the plaintiff’s




                                                   12
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 13 of 29 PageID #: 771



  situation and the situation of other potential plaintiffs.”); see, e.g., Perez v. Allstate Ins. Co., No.

  11-CV-1812, 2014 WL 4635745, at *5 (E.D.N.Y. Sept. 16, 2014); Trinidad v. Pret A Manger

  (USA) Ltd., 962 F. Supp. 2d 545, 552 (S.D.N.Y. 2013); Cano v. Four M Food Corp., No. 08-CV-

  3005, 2009 WL 5710143, at *3 (E.D.N.Y. Feb 3, 2009); Doucoure v. Matlyn Food, Inc., 554 F.

  Supp. 2d 369, 372 (E.D.N.Y. 2008). “[C]ourts typically decide the question of preliminary

  certification—not having the benefit of full discovery—‘based on the pleadings, affidavits and

  declarations submitted by the plaintiff.’” Korenblum v. Citigroup, Inc., 195 F. Supp. 3d 475, 480

  (S.D.N.Y. 2016) (quoting Ji v. Jling Inc., No. 15-CV-4194, 2016 WL 2939154, at *3 (E.D.N.Y.

  May 19, 2016)).

          “[A]lthough the burden on the plaintiff at this preliminary stage is modest, ‘it is not non-

  existent.’” Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 694 (N.D.N.Y. 2015) (quoting Khan

  v. Airport Mgmt. Servs., LLC, No. 10-CV-7735, 2011 WL 5597371, at *5 (S.D.N.Y. Nov. 16,

  2011)). As the Second Circuit has explained, “[t]he ‘modest factual showing’ cannot be satisfied

  simply by ‘unsupported assertions.’” Myers, 624 F.3d at 555 (quoting Dybach v. State of Fla.

  Dep’t of Corrections, 942 F.2d 1562, 1567 (11th Cir. 1991)); see Morales v. Plantworks, Inc.,

  No. 05 CIV. 2349, 2006 WL 278154, at *3 (S.D.N.Y. Feb. 2, 2006) (stating that “conclusory

  allegations are not enough” to meet the “modest factual showing” at the first stage of collective

  action certification).

          However, at the first stage, the standard of proof should remain “low . . . because the

  purpose of this first stage is merely to determine whether ‘similarly situated’ plaintiffs do in fact

  exist.” Myers, 624 F.3d at 555 (citing Hoffman, 982 F. Supp. at 261) (emphasis in original); see

  Trinidad, 962 F. Supp. 2d at 553. With this in mind, courts have routinely found that the

  allegations in the pleadings and the “personal observations of one plaintiff’s affidavit” are




                                                     13
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 14 of 29 PageID #: 772



  “sufficient to make the modest factual showing necessary to conditionally certify [a] class.”

  Hernandez v. NGM Mgmt. Grp. LLC, No. 12 CIV. 7795, 2013 WL 5303766, at *3 (S.D.N.Y.

  Sept. 20, 2013) (collecting cases); see Bhumithanarn v. 22 Noodle Mkt. Corp., No. 14-CV-2625,

  2015 WL 4240985, at *3 (S.D.N.Y. July 13, 2015) (finding that the allegations in the complaint

  and the affidavit of one named plaintiff “met the minimal burden at this preliminary stage of

  demonstrating that [the plaintiffs] were subject to a common policy or practice and were

  ‘similarly situated’ to one another and to potential opt-in plaintiffs”); Kemper v. Westbury

  Operating Corp., No. CV 12-0895, 2012 WL 4976122, at *2 (E.D.N.Y. Oct. 17, 2012) (granting

  conditional certification for overtime claims based on affidavit of the named plaintiff); Khamsiri

  v. George & Frank’s Japanese Noodle Rest. Inc., No. 12 CIV. 265, 2012 WL 1981507, at *1

  (S.D.N.Y. June 1, 2012) (granting motion for conditional certification based on declaration by

  the plaintiff “confirming that she and other non-exempt employees employed by defendants in

  tipped positions, who performed work similar to hers, were, inter alia, paid less than the

  statutory minimum wage and not paid overtime pay”) (citing Bowens v. Atlantic Maintenance

  Corp., 546 F. Supp. 2d 55, 82 (E.D.N.Y. 2008)); Wraga v. Marble Lite, Inc., No. 05-CV-5038,

  2006 WL 2443554, at *2 (E.D.N.Y. Aug. 22, 2006) (granting motion to certify collective action

  based on single plaintiff’s affidavit alleging failure to pay overtime where he stated that he was

  aware, based upon personal conversations, of approximately 18 other employees who were

  subject to the same policies); see also Doucoure, 554 F. Supp. 2d at 373 (permitting preliminary

  certification where plaintiff alleged that he routinely worked in excess of forty hours per week,

  the defendant failed to pay him overtime, and there were similarly situated hourly employees

  also denied overtime).




                                                  14
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 15 of 29 PageID #: 773



         Moreover, courts have repeatedly stated that Section 216(b)’s “similarly situated”

  requirement is “considerably less stringent” than the requirements for class certification under

  Federal Rule of Civil Procedure 23, and that “a party seeking to maintain a collective action need

  not meet the requirements of Rule 23 for class certification.” Rodolico, 199 F.R.D. at 481

  (collecting cases); see Dilonez v. Fox Linen Serv., Inc., 35 F. Supp. 3d 247, 252 (E.D.N.Y. 2014)

  (stating that a collective action under the FLSA “is different than a typical class action under the

  Federal Rules of Civil Procedure, the strict requirements of which—numerosity, commonality,

  typicality, and adequate representation—do not apply to a collective action”).

  IV.    DISCUSSION

         A.        Decision on Motion to Certify

         As noted, Plaintiff seeks conditional certification for:

                   All non-exempt hourly Store Managers employed by Lane Bryant
                   at any retail store location throughout the United States, however
                   variously titled, on or after November 8, 2015, who have not been
                   paid for all overtime hours worked.

  Compl. ¶ 22. Generally, Plaintiff asserts that she and other SMs are “similarly situated” because

  all SMs: (1) have common job requirements, job duties, and work place pressures and (2) were

  subjected to a common plan through a widespread de facto company policy that required SMs to

  work unpaid overtime hours. Pl.’s Mot. at 2-3. Based on Plaintiff’s submissions, including the

  declarations of Plaintiff and the Potential Opt-ins – as well as Defendant’s uniform job postings

  for SM positions across Defendant’s store locations – the Court finds that Plaintiff has made “a

  ‘modest factual showing’ that [she] and potential opt-in plaintiffs ‘together were victims of a

  common policy or plan that violated the law.’” Myers, 624 F.3d at 555 (quoting Hoffman, 982 F.

  Supp. at 261).




                                                   15
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 16 of 29 PageID #: 774



         First, the Court notes that Plaintiff has sufficiently alleged an unlawful policy, according

  to which Plaintiff was required to work “off-the-clock” overtime hours for which she alleges she

  was not compensated in violation of the FLSA and NYLL. Plaintiff states that she typically

  worked five to six days weekly, or approximately 45 to 50 hours per week, but generally only

  recorded 40 hours of work pursuant to Defendant’s policies and to avoid any consequences

  affecting her employment. Meo Decl. ¶¶ 6-8. In addition to “off-the-clock” hours worked in the

  store, Plaintiff attests to “off-the-clock” hours worked outside of the store, which Plaintiff could

  not record since Defendant’s time-keeping system did not allow SMs to record hours worked

  outside of the store. Id. These allegations sufficiently assert an unlawful policy which required

  Plaintiff to work uncompensated “off-the-clock” hours in violation of the FLSA and NYLL.

         Second, with respect to alleged similarly situated SMs, Plaintiff has established a

  “sufficient factual nexus.” See Sobczak, 540 F.Supp.2d at 362. Plaintiff and the Potential Opt-

  ins submit they were employed by Defendant for the SM position during the relevant period with

  similar responsibilities. They also attest to working off-the-clock overtime hours pursuant to

  Defendant’s alleged no-overtime policy. See generally, Meo Decl.; Smith Decl.; Devlin Decl.;

  Koehler Decl.; Davis Decl.; Seymour Decl.; Marchand Decl.; Clark Decl.; McCreery Decl.

  Further, Plaintiff and the Potential Opt-ins state that other SMs were subjected to the same

  unlawful policy, requiring SMs to work “off-the-clock” overtime hours without compensation,

  naming over twenty other SMs whom they personally know to have worked unpaid hours due to

  the Defendant’s same unlawful policy. See Meo Decl. ¶ 13 [sic]; Smith Decl. ¶ 15; Devlin Decl.

  ¶ 14; Koehler Decl. ¶ 14; Davis Decl. ¶ 14; Seymour Decl. ¶ 13; Marchand Decl. ¶ 13; Clark

  Decl. ¶ 12; McCreery Decl. ¶ 14.




                                                   16
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 17 of 29 PageID #: 775



         As noted, a plaintiff in an FLSA case must meet only a minimal evidentiary burden at the

  collective action certification stage. See Mason v. Lumber Liquidators, Inc., No. 17CV4780,

  2019 WL 3940846, at *4 (E.D.N.Y. Aug. 19, 2019) (characterizing a plaintiff’s burden at this

  stage as “minimal”); Damassia v. Duane Reade Inc., No. 04 Civ. 8819, 2006 WL 2853971, at *3

  (S.D.N.Y. Oct. 5, 2006) (same). Here, the Court finds that the allegations set forth in the

  declarations of Plaintiff and the Potential Opt-ins, together with the facts alleged in the

  Complaint, establish a sufficient factual nexus between Plaintiff’s situation and that of other

  SMs, forming a viable basis for conditional certification of a collective action. See Valerio v.

  RNC Industries, 314 F.R.D. 61, 68 (E.D.N.Y. 2016) (finding that allegations in the complaint,

  plaintiff’s declaration and opt-in plaintiff’s declaration attesting to unpaid overtime hours and

  interacting with other employees with similar duties with similar grievances established a

  sufficient factual nexus to warrant certification); Garcia v. Four Bros. Pizza, No. 13-cv-1505,

  2014 WL 2211958, at *5 (S.D.N.Y. May 23, 2014) (recognizing that plaintiffs’ complaint,

  deposition testimony and affidavits in which they asserted that they worked between 60 and 72

  hours per week, were not paid overtime compensation for hours worked in excess of 40 hours

  per week, and were not paid the required minimum wage, were sufficient to permit collective

  action certification); Cano, 2009 WL 5710143, at *5-6 (holding that statements in the affidavits

  of plaintiffs “setting forth defendants’ common denial of overtime pay, the named plaintiffs’

  personal knowledge of and the names of other co-workers who were allegedly subject to the

  same denial of overtime pay, and the opt-in plaintiffs’ affidavits attesting to the same, constitute

  a sufficient factual nexus for alleging that the purported class members were ‘victims of a

  common policy or plan’ and that a ‘factual nexus’ exists between the situation of the named

  employees and that of other current and former employees.” (citations omitted)).




                                                   17
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 18 of 29 PageID #: 776



         In opposing certification, Defendant challenges the validity and accuracy of the

  declarations, asserting that the Court should not consider them and arguing that Plaintiff fails to

  meet her burden. Def.’s Opp’n at 7-8. However, the Defendant’s merit-based arguments at this

  pre-certification stage are premature.

         Under the traditional first-step analysis, it would be improper for the Court to consider

  any evidentiary offering made by Defendant to rebut Plaintiff’s showing. Gurrieri v. Cty. of

  Nassau, No. 16CV698, 2019 WL 2233830, at *5 (E.D.N.Y. May 23, 2019) (At this stage, “the

  Court does not resolve factual disputes, decide substantive issues going to the ultimate merits or

  make credibility determinations.” (citation omitted)); Garcia, 2014 WL 2211958, at *6 (refusing

  to consider deposition testimony that would undermine plaintiff’s FLSA claims at the conditional

  certification stage since “the Court need not evaluate the merits of plaintiffs' claims in order to

  determine that a definable group of similarly situated plaintiffs can exist here”) (internal

  quotations and citation omitted); see also Bates v. Valente Landscaping, Inc., No. 14 Civ. 1434,

  2014 WL 2111080, at *1 (E.D.N.Y. May 21, 2014) (noting that court is not to “resolve factual

  disputes, decide substantive issues going to the merits, or make credibility determinations”

  during the first step in the certification process) (internal quotations and citation omitted);

  Hamadou v. Hess Corp., 915 F. Supp. 2d 651, 665 (S.D.N.Y. 2013) (“[T]he Court at this point

  does not weigh the evidence or speculate concerning plaintiffs' ultimate ability to succeed on the

  merits.”) (internal quotations omitted); Stevens v. HMSHost Corp., No. 10 Civ. 3571, 2012 WL

  4801784, at *3 (E.D.N.Y. Oct. 10, 2012) (recognizing that defendant’s submission of

  declarations of current employees “cannot be used to undermine a plaintiff’s initial showing

  because doing so would require a court to weigh evidence and determine credibility, which is not

  appropriate until the second stage after discovery”) (citing Ferreira v. Modell’s Sporting Goods,




                                                    18
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 19 of 29 PageID #: 777



  Inc., No. 11 Civ. 2395, 2012 WL 2952922, at *3 (S.D.N.Y. July 16, 2012)); Indergit v. Rite Aid

  Corp., Nos. 08 CIV 9361, 08 CIV 11364, 2010 WL 2465488, at *4 (S.D.N.Y. June 16, 2010)

  (“[T]he court does not resolve factual disputes, decide ultimate issues on the merits, or make

  credibility determinations.”) (internal citation omitted); Perkins v. S. New England Tel. Co., 669

  F. Supp. 2d 212, 219 (D. Conn. 2009) (“The court notes that, in highlighting specific sections of

  deposition testimony . . . [Defendant] appears to be couching arguments about the merits of the [

  ] case[.] [However], [a]t the certification stage, a court need not judge the merits of the plaintiffs'

  claims because they are irrelevant to the collective action inquiry, as long as plaintiffs assert a

  plausible basis for their claim.); Cuzco v. Orion Builders, Inc., 477 F. Supp. 2d 628, 633

  (S.D.N.Y. 2007).

          Defendant relies on Spagnuoli v. Louie’s Seafood Rest., LLC, No. 13 Civ. 4907, 2014

  WL 2534836, at *4 (E.D.N.Y. June 5, 2014), where the court denied certification because

  “plaintiffs’ papers in support of their motion for conditional certification [were] so riddled with

  errors and inconsistencies that the court [was] concerned that they [were] not reliable.” The

  court stated that it is “required even at this stage of the conditional certification process to verify

  that the named plaintiffs and other potential plaintiffs were victims of a common plan and policy

  that violated the law and [was] unable to do so based on the submissions.” Id. Significantly, in

  Spagnuoli, five of the six declarations in support of the motion for conditional certification were

  undated, contained the wrong captions with incorrect case numbers, and referenced incorrect

  judges and magistrate judges. Id. Here, in stark contrast, the declarations submitted by Plaintiff

  do not contain any such errors or inconsistencies and otherwise concern the same unlawful

  policies. Therefore, Spagnuoli is readily distinguishable.




                                                    19
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 20 of 29 PageID #: 778



         Defendant also relies on Bai v. Zhuo, No. 13-cv-5790, 2014 WL 7385119, at *1-3

  (E.D.N.Y. Dec. 29, 2014), in which the court denied certification where the plaintiff’s factual

  showing was limited to only two affidavits – both submitted by plaintiff. Significantly, both

  affidavits were admittedly inaccurate and ultimately failed to identify “a single individual other

  than [the plaintiff] who was employed by [the] defendant . . . during the limitations period.” Id.

  at 3. The court in Bai found striking the plaintiff’s failure to submit an affidavit from any

  employee other than himself, and highlighted discrepancies, revealed during oral argument, that

  called into question whether the pay practices at issue in in the lawsuit, took place during the

  limitations period. Id. Here, in striking contrast, Plaintiff has submitted numerous declarations,

  including from the Potential Opt-ins, all of which (1) detail the no-overtime policy to which SMs

  were allegedly subjected during the limitations period and (2) reference other individual SMs

  known to have been subjected to the same policy during the same time period. As such, Bai is

  also readily distinguishable from the instant case.

         As stated in the Court’s order denying Defendant’s motion seeking an evidentiary hearing

  on this very issue, “[t]he Court does not weigh the merits of the plaintiffs’ underlying claims,

  resolve factual disputes, or evaluate credibility at this stage.” Order regarding Evidentiary

  Hearing at 2. The Court declined to “conclude at this juncture that the declarations of the

  Plaintiff and the other eight store managers are false while the declarations of the Lane Bryant

  representatives are true,” and stands by its decision. Id. For the same reasons, the Court rejects

  Defendant’s argument that even if the declarations submitted by Plaintiff are accepted as true,

  Plaintiff has – at best – only established that overtime practices vary widely from store to store.

  See Def.’s Opp’n at 11-13. Although Defendant argues that its counter-declarations reveal SMs

  who state that they consistently adhered to Defendant’s express written policy regarding




                                                   20
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 21 of 29 PageID #: 779



  overtime, which prohibited “off-the-clock work,” id., again this argument would require the

  Court to evaluate the parties’ competing declarations. It is inappropriate for the Court to do so at

  this first stage of conditional certification. Anjum v. J.C. Penney Co., Inc., No. 13 cv 460, 2015

  WL 3603973, at *5 (E.D.N.Y. Jun. 5, 2015).

         Accordingly, Plaintiff’s motion for conditional certification is GRANTED, subject to the

  limitations with respect to the scope of the collective discussed below.

         B.      Scope of the Collective

         Plaintiff seeks certification of a nationwide collective. However, the Court is not

  persuaded that there is sufficient evidence to conditionally certify a nationwide collective. The

  Court finds that Plaintiff has only satisfied her burden with respect to a collective covering New

  York, Illinois, Iowa, Tennessee, Nevada, Connecticut, California, Ohio, Idaho, Kansas, Rhode

  Island, and Pennsylvania.

         In Brown v. AvalonBay Communities Inc., plaintiffs sought conditional certification of a

  nationwide collective before this Court, “arguing that the evidence they submitted indicated

  application of the same unlawful policy at AvalonBay properties in New York, New Jersey,

  Connecticut, Massachusetts, Virginia, and Maryland. No. CV 17-6897, 2019 WL 1507901, at

  *11 (E.D.N.Y. Mar. 29, 2019). However, this Court held there was insufficient evidence to

  expand the scope of the collective to cover employees at AvalonBay properties in states beyond

  New York, New Jersey, Connecticut, Massachusetts, Virginia, and Maryland, stating, “[t]he lack

  of reference to any individually identifiable employees beyond these six states, even indirectly, is

  indicative of Plaintiffs’ deficient showing in terms of certifying a nationwide collective.” Id.

         Here, as set forth in Plaintiff’s submissions, Plaintiff and the Potential Opt-ins have

  worked out of Defendant’s stores in New York, Illinois, Iowa, Tennessee, Nevada, Connecticut,




                                                   21
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 22 of 29 PageID #: 780



  California, and Ohio, at which each was allegedly subject to Defendant’s unlawful policies

  concerning overtime. See Meo Decl. ¶ 1; Smith Decl. ¶ 1; Devlin Decl. ¶ 1; Koehler Decl. ¶ 1;

  Davis Decl. ¶ 1; Seymour Decl. ¶ 1; Marchand Decl. ¶ 2; Clark Decl. ¶ 1; McCreery Decl. ¶ 1.

  Further, Plaintiff and the Potential Opt-ins name other SMs whom they state they know were

  subject to the same illicit overtime policies in Defendant’s stores in additional states, including

  Idaho, Kansas, Rhode Island, and Pennsylvania. See Meo Decl. ¶ 13 [sic]; Smith Decl. ¶ 15;

  Devlin Decl. ¶ 14; Koehler Decl. ¶ 14; Davis Decl. ¶ 14; Seymour Decl. ¶ 13; Marchand Decl.

  ¶ 13; Clark Decl. ¶ 1; McCreery Decl. ¶ 14

         Significantly, Lane Bryant operates 727 stores across 47 states nationwide. WOMEN’S

  PLUS SIZE CLOTHING STORE LOCATIONS | LANE BRYANT STORES,

  https://stores.lanebryant.com/index.html (last visited Jul. 10, 2019). As in Brown, Plaintiff’s

  submissions, which implicated application of an illicit overtime policy in 12 states — New York,

  Illinois, Iowa, Tennessee, Nevada, Connecticut, California, Ohio, Idaho, Kansas, Rhode Island,

  and Pennsylvania — are not sufficient to support certification of a nationwide collective. See

  also Anjum, 2015 WL 3603973, at *8 (limiting the scope of a collective to employees of two

  stores where the court “ha[d] before it no firsthand evidence of violations at any of the J.C.

  Penney retail stores in the State of New York” other than two locations); Sharma v. Burberry

  Ltd., 52 F. Supp. 3d 443, 459 (E.D.N.Y. 2014) (“Plaintiffs’ submissions do not include sufficient

  evidence of a nationwide common policy or plan to deny SAs pay for overtime. As the Second

  Circuit has made clear, the requisite modest factual showing ‘cannot be satisfied simply by

  unsupported assertions.’”) (quoting Myers, 624 F.3d at 555). Cf. Thornburn v. Door Pro America

  Inc., No. CV 16-3839, 2018 WL 1413455, at *8 (E.D.N.Y. Mar. 20, 2018) (granting nationwide

  certification where Plaintiff plausibly showed that Defendant maintained the same purportedly




                                                   22
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 23 of 29 PageID #: 781



  unlawful compensation system for technicians nationwide with no deviation in the practice

  between locations).

         Accordingly, Plaintiff’s motion for conditional certification with respect to nationwide

  certification is denied. The collective at this time is limited to SMs employed by Defendant

  during the relevant period who worked in New York, Illinois, Iowa, Tennessee, Nevada,

  Connecticut, California, Ohio, Idaho, Kansas, Rhode Island, and Pennsylvania.

         C.      Personal Jurisdiction Over Non-New York SMs

         Although Defendant argues that conditional certification is improper, Defendant

  maintains that to the extent the Court conditionally certifies this action, any collective must be

  limited to New York. See Def.’s Opp’n at 14. Defendant argues that: (1) the Court does not

  have general jurisdiction over Defendant because Defendant is incorporated in Delaware and had

  its principal place of business in Ohio, see id. at 15, and (2) the Supreme Court’s decision in

  Bristol-Myers Squibb Co. v. Ct. of Cal., San Francisco Cnty., 37 S. Ct. 1773 (2017), compels the

  conclusion that the Court lacks specific jurisdiction over non-resident collective action members,

  Def.’s Opp’n at 15.

         As a preliminary matter, the Court points out that Defendant did not raise personal

  jurisdiction as a defense in its answer or in any pre-answer motion. See Mason v. Lumber

  Liquidators, Inc., No. 17-CV-4780, 2019 WL 2088609, at *4 (E.D.N.Y. May 13, 2019), aff'd,

  No. 17CV4780, 2019 WL 3940846 (E.D.N.Y. Aug. 19, 2019) (citing Brown v. Lockheed Martin

  Corp., 814 F.3d 619, 625 (2d Cir. 2016); Fed. R. Civ. P. 12(h)(1)); see also Def.’s Ans. Indeed,

  Defendant did not raise lack of personal jurisdiction as an affirmative defense, nor has Defendant

  moved to dismiss on that basis. See Def.’s Ans. As such, Defendant has forfeited its defense to

  the Court’s exercise of personal jurisdiction. Nonetheless, the Court will address Defendant’s




                                                   23
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 24 of 29 PageID #: 782



  arguments concerning personal jurisdiction, including Defendant’s reliance on Bristol-Myers in

  connection with specific jurisdiction.

         “Under New York law, [f]or a plaintiff to demonstrate personal jurisdiction over a

  defendant . . . the plaintiff must show either that the defendant was present and doing business in

  New York within the meaning of C.P.L.R. § 301, known as general jurisdiction, ‘or that the

  defendant committed acts within the scope of New York’s long-arm statute, C.P.L.R. § 302,

  known as specific jurisdiction.” Mason 2019 WL 2088609, at *5 (citing Stroud v. Tyson Foods,

  Inc., 91 F.Supp.3d 381, 385 (E.D.N.Y. 2015) (alteration omitted) (internal quotation marks

  omitted)).

         First, with respect to general jurisdiction, the Court concurs that it lacks general

  jurisdiction over the claims of non-resident opt-in plaintiffs because New York is neither

  Defendant’s principal place of business nor its state of incorporation. See Def.’s Opp’n at 15.

  As such, the Defendant is not a”t home” in New York. With respect to Defendant’s argument

  concerning personal jurisdiction, including Defendant’s reliance on Bristol-Myers, the Court

  looks to Mason, in which Chief Magistrate Judge Mann recently considered a nearly identical

  argument raised by a defendant in the context of a collective certification decision in an FLSA

  action. 2019 WL 2088609, at *1 (E.D.N.Y. May 13, 2019).

         By way of background, Mason was an action brought as a putative collective where the

  plaintiffs asserted claims under the FLSA and the NYLL for unpaid overtime resulting from the

  misclassification of the plaintiffs as exempt employees. Id. In opposition to the plaintiffs’

  motion for nationwide collective certification, defendant argued that the “Court lacked personal

  jurisdiction over putative collective action members who did not work in New York.” Id. at *4.

  After rejecting defendant’s arguments in the first instance, noting that defendant forfeited its




                                                   24
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 25 of 29 PageID #: 783



  personal jurisdiction defense by failing to raise it in its answer or in any motion to dismiss, Judge

  Mann turned to Bristol-Myers and defendant’s argument that Bristol-Myers required the

  conclusion that the court lacked specific jurisdiction over non-resident putative collective action

  members. Id. at *5. In doing so, Judge Mann observed the following:

                  In Bristol-Myers, 600 individual plaintiffs, only some of whom were
                  California residents, brought a mass-tort action in California state
                  court. The Supreme Court concluded that the state courts lacked
                  personal jurisdiction over claims brought by out-of-state plaintiffs
                  against an out-of-state defendant, since neither the conduct nor injuries
                  alleged had occurred in California. The Court specifically noted that
                  its decision “concerns the due process limits of the exercise of specific
                  jurisdiction by a State,” leaving “open the question whether the Fifth
                  Amendment imposes the same restrictions on the exercise of personal
                  jurisdiction by a federal court.” In her dissent, Justice Sotomayor noted
                  that the majority failed to address whether its opinion applied to
                  federal class actions “in which a plaintiff injured in the forum State
                  seeks to represent a nationwide class of plaintiffs, not all of whom
                  were injured there.”

  Mason, 2019 WL 2088609, at *5 (internal citations omitted).

          As Judge Mann rightly points out, following Bristol-Myers, lower federal courts have

  split on whether the decision “applies to federal nationwide class actions under Rule 23 of the

  Federal Rules of Civil Procedure,” with fewer courts addressing – but still reaching varying

  conclusions about – whether the decision applies to FLSA claims of non-resident opt-in

  plaintiffs. Id. (collecting cases).

          Ultimately, Judge Mann sided with those courts which have declined to apply Bristol-

  Myers to FLSA collective actions, noting that “[u]nlike the mass-tort state law claims at issue in

  Bristol-Myers, the collective action allegations here arise under a federal statute intended to

  address wage-and-hour practices nationwide.” Id. at 6. The Court went on, “[a]pplying Bristol-

  Myers to FLSA collective actions ‘would splinter most nationwide collective actions, trespass on




                                                   25
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 26 of 29 PageID #: 784



  the expressed intent of Congress, and greatly diminish the efficacy of FLSA collective actions as

  a means to vindicate employees' rights.’” Id. (citation omitted).

         This Court concurs with Judge Mann’s analysis in Mason. As a remedial statute,

  Congress intended for nationwide FLSA collective actions. Applying Bristol-Myers to FLSA

  collective actions would countermand that purpose. Mason, 2019 WL 2088609, at *6. The

  Court therefore declines to deny certification with respect to out-of-state members of the

  collective.

         D.      Production of Class Information

         Plaintiff requests that the Court direct Defendant to “furnish the names and contact

  information for all hourly SMs employed since November 8, 2015.” Pl.’s Mot. 1. Defendant has

  not asserted an objection to this request.

         “In general, it is appropriate for courts in collective actions to order the discovery of

  names, addresses, telephone numbers, email addresses, and dates of employment of potential

  collective members.” Velasquez v. Digital Page, Inc., No. 11-CV-3892, 2014 WL 2048425, at

  *15 (E.D.N.Y. May 19, 2014) (citing Puglisi v. TD Bank, N.A., No. 13 Civ. 637, 998 F. Supp. 2d

  95, 2014 WL 702185, at *6 (E.D.N.Y. Feb. 25, 2014) (“In regard to requests for names, last

  known addresses, telephone numbers (both home and mobile), e-mail addresses, and dates of

  employment, courts often grant this kind of request in connection with a conditional certification

  of an FLSA collective action.”) (internal quotation marks and citations omitted); In re Penthouse

  Executive Club Comp. Litig., No. 10 Civ. 1145, 2010 WL 4340255, at *5-6, (S.D.N.Y. Oct. 26,

  2010) (finding the disclosure of names, addresses, telephone numbers, and dates of employment

  to be “essential to identifying potential opt-in plaintiffs”); see, e.g., Fa Ting Wang v. Empire




                                                   26
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 27 of 29 PageID #: 785



  State Auto Corp., No. 14-CV-1491, 2015 WL 4603117, at *14 (E.D.N.Y. 2015) (collecting cases

  from the Eastern and Southern Districts of New York).

          Accordingly, the Court is directing Defendant to provide Plaintiff’s counsel, in a standard

  electronic format, a list of the names, last known mailing addresses, and last known telephone

  numbers for all potential collective members employed by Defendant during the relevant time

  period. The list is to be furnished within 21 days of the entry of this Order and is to be treated by

  the parties as confidential.

         E.      Dissemination of Notice

         Plaintiff initially sought dissemination of the notice through mail, email, text message,

  and posting. See Pl.’s Mot. 1. It now appears that Plaintiff is only seeking authorization to

  distribute the notice by mail. See Pl.’s Reply at 12. Accordingly, the notices shall be

  disseminated through first-class mail.

          F.     Other Disagreements as to the Language of the Notice

         With respect to the remaining disagreements as to the content and language of the

  proposed notice, the Court directs counsel for the parties to meet and confer in good faith, and

  within 21 days of entry of this Order, submit either a revised joint proposed notice, or contact

  Chambers to set up a telephone conference to address any remaining disputes.

         G.      Reminder Notice

         In connection with Plaintiff’s proposed notice plan, Plaintiff asks that the Court permit a

  reminder notice to issue half way through the notice period to help ensure that SMs receive

  timely notice of their rights. See Pl.’s Mot. at 3. and Ex. P, Reminder Notice. Defendant

  opposes Plaintiff’s request to distribute postcard reminder notice. See Def.’s Opp’n at 19-20.

  Significantly, the weight of caselaw in the Second Circuit has in recent years moved towards




                                                   27
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 28 of 29 PageID #: 786



  approval of reminder notices in light of the remedial purpose of the FLSA. See Diaz v. New York

  Paving Inc., 340 F. Supp. 3d 372, 387 (S.D.N.Y. 2019); see also Chhab v. Darden Restaurants,

  Inc., No. 11 Civ. 8345, 2013 WL 5308004, at *16 (S.D.N.Y. Sept. 20, 2013) (“Given that notice

  under the FLSA is intended to inform as many potential plaintiffs as possible of the collective

  action and their right to opt-in, we find that a reminder notice is appropriate.”) (collecting cases);

  Morris v. Lettire Const., Corp., 896 F. Supp. 2d 265, 275 (S.D.N.Y. 2012) (same).

         It appears the parties have agreed on the language of a reminder notice in the event this

  Court authorizes the distribution of such notice. The Court hereby authorizes circulation of a

  postcard reminder notice.

  IV.    CONCLUSION

         For the foregoing reasons, Plaintiff’s motion for conditional certification as an FLSA

  collective action pursuant to Section 216(b) is GRANTED, subject to the limitations and

  directives in this Memorandum and Order.

         In sum, the Court conditionally certifies the following collective:


                 All non-exempt hourly Store Managers employed by Lane Bryant
                 at any retail store location in New York, Illinois, Iowa, Tennessee,
                 Nevada, Connecticut, California, Ohio, Idaho, Kansas, Rhode
                 Island, or Pennsylvania, however variously titled, on or after
                 November 8, 2015, who have not been paid for all overtime hours
                 worked.

         The Court further orders that: (1) within 21 days of this Order, Defendant is to provide

  Plaintiff’s counsel, in a standard electronic format, a list of the names, last known mailing

  addresses, and last known telephone numbers for all potential collective members employed by

  Defendant during the relevant time period; and (2) within 21 days of this Order, the parties are to




                                                   28
Case 2:18-cv-06360-JMA-AKT Document 47 Filed 09/30/19 Page 29 of 29 PageID #: 787



  meet and confer in good faith, and submit a revised joint proposed Notice or contact Chambers

  to set up a telephone conference.




                                                     SO ORDERED:

  Dated: Central Islip, New York
         September 30, 2019
                                                     /s/ A. Kathleen Tomlinson
                                                     A. KATHLEEN TOMLINSON
                                                     United States Magistrate Judge




                                                29
